DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office is in response to the amendment filed on 5/26/21 in which claims 1, 5, 11 and 14 are amended and claims 10 and 12 are canceled. Claims 1-9, 11 and 13-20 are pending in the application.
The terminal disclaimer filed on 6/10/21 has been approved.

Allowable Subject Matter
Claims 1-9, 11 and 13-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claims in this application have been allowed because the prior art of record does not disclose or render obvious a device for selecting a tidal volume as disclosed in claim 1 or a method of adjusting a tidal volume to a patient as disclosed in claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Regarding claim 1, the closest prior art reference is Garth (EP 0421007). However, Garth does not disclose the combination of features of claim 1 as amending including the stationary frame, the 
 Regarding claim 11, the closest prior art reference is Farmer (US 2009/0145437. Farmer teaches actuating a slide selection disposed between a moving frame and a stationary frame but does not teach wherien actuating the slide selector disposed between the moving frame and the stationary frame of the device comprises pushing or pulling the slide selector within a cavity defined within the moving frame. 
Thus, as none of the prior art references teaches all of the structural limitations of the claims, the application is in condition for allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET M LUARCA whose telephone number is (303)297-4312.  The examiner can normally be reached on 6:00 am - 3:00 pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 





/MARGARET M LUARCA/Primary Examiner, Art Unit 3785